Landon, J.:
I concur with Mr. Justice Putnam, but I desire to remark, respecting the contention of the respondents, that the plaintiff’s remedy is limited to the appeal to the County Court prescribed by chapter 266, Laws of 1887; that the provision for an appeal has *151reference to an assessment upon all the lots within the field of assessment designated pursuant to the rule prescribed by the charter. Here the assessment was not upon all the lots within such a field, but was upon either a portion of them, or upon all the lots of a different field, designated in violation of the statutory rule, or by a departure from it. It is plain that the appeal prescribed by this statute for the review of errors alleged to have been committed by the commissioners while acting within the powers conferred upon them by the statute — that is, in making the assessment upon all the lots within the field of assessment designated pursuant to the statutory rule — cannot be so extended as to exclude all other remedies for relief against an attempted assessment of the lots in some other field of assessment. The commissioners have not been authorized to make this assessment, and the rule of appeal which the statute would attach to tlieir authorized work does not attach to their unauthorized work. It passes legislative ken to foresee what public officers will do when they wander outside of their powers, and it would be unwise and perhaps unconstitutional for the Legislature to attempt, even under the guise of affording a remedy at law, to limit by statute the general equitable jurisdiction of the Supreme Court in cases where the alleged legal remedy, if successfully invoked, would shield unauthorized assumption of power from correction. On the face of the record it appears that no assessment was made upon the persons or property of ten persons therein named, but it is not stated in the commissioners’ report that such persons owned lands along the line of the sewer. Extrinsic evidence was necessary to show all the material facts respecting the omission of such lands from the assessment.